Vanderburgh, J.
This action is brought for specific performance of an alleged contract for the sale and conveyance of two village lots in the town of Silver Lake, McLeod county. Judgment was ordered for the plaintiff for the conveyance of one lot, and compensation for the value of the other, which had been conveyed away to the defendant Danek before this action was brought. No objection is made to the form of the judgment, but defendant Granow-ski denies that plaintiff is shown to be entitled to any relief.
1. The first assignment of error involves the sufficiency of the complaint, which is denied on the special grounds that the terms of the contract, as alleged, are not sufficiently definite, and no demand for a conveyance was made before the commencement of this action. But the complaint shows that it was a cash transaction. The money was paid down, and the plaintiff was presumptively entitled to the deed presently; and it also appears that the defendant Granowski and his wife repeatedly promised to make the same, and, though frequently asked by plaintiff to execute the same, they have never done so. Besides, as respects the demand, they, by their answer, utterly deny and repudiate the contract, and therefore a formal demand would be useless.
2. As respects the allegations and proof of the payment of the taxes by the plaintiff after the purchase, the evidence was proper, and of some value, between the., parties, as tending to prove the assertion of ownership in connection with plaintiff’s alleged possession. It is not prejudicial error to refuse to strike out irrelevant or immaterial'matter in a complaint at the trial, because the question can only become material when the evidence is offered; and as the question of plaintiff’s right to recover back the taxes, with the purchase money, is not involved in this appeal, and the evidence was proper for the purposes we have indicated, it is evident that there was no error in the ruling complained of.
3. Objections were overruled by the court to several questions which were perhaps objectionable in form, — that is, leading, — but this was a question in the discretion of the trial court, and does *134not touch the merits of the appeal. There was no error in admitting the testimony of John Pawlak as to what the parties said about the sale in his presence, and the value of this testimony could easily be estimated by the jury, taken in connection with his subsequent statements.
(Opinion published 55 N. W. Rep. 831.)
4. There is sufficient evidence in the case to support the finding of fact by the trial court that the contract was made substantially as claimed by the plaintiff, and the purchase price paid as alleged. The evidence in plaintiff’s behalf is clear and explicit, and shows, also, that both defendant and his wife admitted that they had sold the lots to plaintiff, and promised to sign a deed of the premises, and that subsequently defendant Michael admitted that he had signed it.
5. We may therefore assume, under the evidence and findings, that the contract was fully completed on plaintiff’s part, and that nothing remained but the formal execution of the deed which was expected within a reasonable time, when it could be conveniently done. And it is sufficiently evident from the evidence in plaintiff’s behalf that he made the improvements in question with the understanding that he was entitled to and did take possession as equitable owner, and that they were made with the implied consent, at least, of the defendant G-ranowski. We think the finding of the trial court that the improvements were made under and in pursuance of this contract, and in reliance thereon, is sustained by the evidence, and that the findings of fact warrant an order for judgment in plaintiff’s favor. The plaintiff has not, therefore, failed to make a case, as respects these essential conditions, entitling him to relief.
Order affirmed.